DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 19 September 2022 is acknowledged.

Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 September 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 13/610,345 (through 16/778,679 and 17/150,931) under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since applications 13/610,345 and 16/778,679 were not copending, the benefit claim to the prior-filed application is improper.  Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because:
the numbers and letters of Figs. 2-4 are not well-defined as required by 37 CFR 1.84(l);
the axes of Fig. 7 lack units to facilitate understanding; and
the photographs of Figs. 8A and 8B are not of sufficient quality so that all details in the photographs are reproducible by printing as required by 37 CFR 1.84(b)(1).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
The methods recited in claims 3 and 4 lack utility because the recited steps are ineffective to trigger or promote the formation of a hurricane.  Specifically, the traversal of a plurality of vessels along a cyclonic outward spiral track cannot influence the formation of a hurricane.  Factors necessary for the formation of a hurricane include water temperature greater than 80°F (≈ 27°C), low vertical wind shear in the upper level of the atmosphere, and high humidity levels in the mid-levels of the atmosphere.  Applicant’s claimed invention cannot and does not control for the speed and direction of wind in the upper atmosphere, or the humidity in mid-levels of the atmosphere.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

CLAIM 3
The scope of the claimed invention is indefinite for the following reasons:
in step (a), it is unclear how far or near in the future a tropical depression can be forecast for dispatch of the plurality of vessels
in step (a), the term “quickly” is relative, it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree
in step (a), the term “disturbance” is relative, it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree
in step (a), it is unclear what structure Applicant intends to impart with the term “modified”
in step (c), “said inducement” lacks proper antecedent basis

CLAIM 4
The scope of the claimed invention is indefinite for the following reasons:
in step (a), the term “viz.” makes unclear whether “tropical depression” is required by the claim
 in step (a), it is unclear how far or near in the future a tropical depression must be identified prior to dispatch of the plurality of vessels
in step (a), it is unclear to where the tropical depression must be steered
in step (a), the term “successfully” is relative, it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree
in step (b), the term “quickly” is relative, it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree
in step (b), the term “disturbance” is relative, it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree
in step (b), it is unclear what structure Applicant intends to impart with the term “configured to enhance hurricane production”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
22 September 2022